Citation Nr: 1210031	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  05-17 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for seizure disorder, grand mal, rated 20 percent disabling prior to February 15, 2011, and 40 percent disabling as of February 15, 2011.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to October 1974.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).  This case was remanded by the Board in November 2008 and August 2010 for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center, in Washington, D.C.


REMAND

The claims on appeal were remanded by the Board in August 2010 so that the Veteran could be provided with an additional medical examination.  That medical examination was conducted in February 2011.  During the medical examination, the Veteran reported that he had been in receipt of Social Security Administration (SSA) disability benefits since 2006.  In a February 2012 written brief, the Veteran's representative noted that the Veteran's claims file did not include copies of the Veteran's SSA records and requested that the claims be remanded so that the SSA records could be obtained.  The evidence of record does not show that VA has made any attempts to obtain these records.  Accordingly, an attempt must be made to obtain the Veteran's SSA records.  38 C.F.R. § 3.159(c)(2) (2011).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain from the Social Security Administration the records pertinent to the appellant's claim for Social Security disability benefits and the medical records relied upon concerning that claim.

2.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


